COURT OF APPEALS
SECOND DISTRICT
OF TEXAS
FORT WORTH
 
NO. 02-10-00193-CV 
 



In re Mindy Meeker


 


RELATOR
 



------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION
                                                       ------------
The court has considered relator’s
petition for writ of mandamus and request for temporary relief and is of the
opinion that all relief should be denied. 
Accordingly, relator’s petition for writ of
mandamus and request for temporary relief are denied.
Relator shall pay all costs of this original
proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL:  DAUPHINOT, WALKER, and MCCOY, JJ.
 
DELIVERED:  June 11, 2010